t c summary opinion united_states tax_court robert v arkow and yvonne arkow petitioners v commissioner of internal revenue respondent docket no 880-15s filed date robert v arkow and yvonne arkow pro sese daniel v triplett jr for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after a concession the only issue for decision is whether a dollar_figure legal settlement petitioner husband received from wyndham hotel group llc wyndham is taxable_income background some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated by this reference at the time the petition was filed petitioners resided in california in date petitioner husband filed a complaint against wyndham in the superior court of california for los angeles california alleging violations of the telephone consumer protection act tcpa u s c sec the complaint did not allege any physical injuries on date petitioner husband and wyndham entered into a settlement agreement wherein petitioner husband agreed to release all claims against wyndham in exchange for dollar_figure petitioner husband received the dollar_figure petitioners concede that they must include in income dollar_figure they received in taxable dividends settlement in however petitioners did not report the dollar_figure as income on their return respondent issued petitioners a notice_of_deficiency determining that the dollar_figure settlement constituted unreported gross_income petitioners timely filed a petition with this court for redetermination for the reasons set forth below we sustain respondent’s determination discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 in the court_of_appeals for the ninth circuit to which an appeal of this case presumably would lie absent a stipulation to the contrary see sec_7482 the presumption of correctness does not attach in cases involving unreported income unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of the commissioner’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established the requisite minimal evidentiary foundation linking petitioners to an continued respondent determined that the entire settlement that petitioner husband received from wyndham constituted taxable_income petitioners contend however that the dollar_figure settlement payment is not taxable_income they argue that the settlement payment was compensation_for an injury and should therefore be excluded from income under sec_104 sec_61 provides that gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 the definition of gross_income is broad in scope id and exclusions from gross_income are narrowly construed 504_us_229 souter j concurring 499_us_573 sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness in interpreting sec_104 sec_2 continued income-producing activity by introducing evidence that petitioner husband filed the tcpa claim and received the settlement payment therefore petitioners bear the burden of proving that respondent’s deficiency determinations are arbitrary or erroneous the supreme court has held that damages are excludable from gross_income where a taxpayer proves that the underlying cause of action giving rise to the recovery is based on tort or tort-type rights and that the damages were received on account of personal injuries or sickness schleier test see 515_us_323 the first prong of the schleier test was rooted in former regulations which required that a taxpayer’s personal injury action arise from traditional tort principles see 141_tc_331 citing 504_us_229 and t d fed reg date aff’d __ f app’x __ wl 9th cir date see also sec_1_104-1 income_tax regs before amendment by t d i r b in the secretary amended the regulation sec_3 pursuant to an amendment to sec_104 included in the small_business job protection act of pub_l_no sec stat pincite the second prong of the test in 515_us_323 further requires a taxpayer to prove that the damages were received on account of personal physical injuries or physical illness see 422_f3d_684 8th cir aff’g tcmemo_2004_113 goode v commissioner tcmemo_2006_48 polone v commissioner tcmemo_2003_339 aff’d 479_f3d_1019 9th cir shaltz v commissioner t c memo henderson v commissioner tcmemo_2003_168 aff’d 104_fedappx_47 9th cir moreover satisfaction of the second prong requires the taxpayer to show a direct causal link between the damages received and the physical injury or sickness sustained lindsey v commissioner f 3d pincite and eliminated the based upon tort or tort-type rights requirement the amended regulations allow taxpayers to exclude from income damages received on account of physical injuries or physical sickness even if recovery is under a statute that does not provide for a broad range of tort remedies see sec_1_104-1 income_tax regs the injury need not be defined as a tort id therefore damages may be excludable from income under the new test when damages are received on account of personal physical injuries or physical sickness 144_tc_51 i damages received as indicated above we must first determine whether petitioners received damages within the meaning of sec_104 see id see also sec_1_104-1 income_tax regs the regulations define the term damages as an amount received other than workers’ compensation through prosecution of a legal suit or action or through a settlement agreement entered into in lieu of prosecution sec_1_104-1 income_tax regs we apply the new test rather than the schleier test because the amendment applies to damages paid pursuant to a written settlement agreement entered into after date and received after date sec_1_104-1 income_tax regs petitioner husband entered into the settlement agreement with wyndham on date and received payment shortly thereafter wyndham paid petitioner husband dollar_figure pursuant to a settlement agreement to avoid the prosecution of petitioner husband’s tcpa claim under those circumstances we find that the dollar_figure settlement payment clearly meets the definition for damages because petitioner husband received an amount through a settlement agreement entered into in lieu of prosecution of a legal suit ii personal injuries or sickness we now turn to whether the dollar_figure settlement payment was received on account of a personal physical injury or physical sickness when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 burke u s pincite the determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 aff’d in part rev’d in part on another issue 70_f3d_34 5th cir if the settlement agreement lacks an express statement of what the settlement amount was paid to settle we look to the intent of the payor which we determine on the basis of all the facts and circumstances of the case including the complaint filed and details surrounding the litigation 349_f2d_610 10th cir aff’g tcmemo_1964_33 robinson v commissioner t c pincite the settlement agreement contains no terms indicating that wyndham issued the settlement payment on account of petitioner husband’s physical injuries or physical sickness the terms of the agreement state only that petitioner husband released any and all rights and claims against wyndham in exchange for dollar_figure this general release does not specifically designate a portion of the settlement payment as a settlement on account of personal physical injury or physical sickness or otherwise make any allusion to compensation_for a physical injury or physical sickness furthermore at trial petitioner husband conceded that neither the settlement agreement nor the complaint referenced any physical injury suffered by him since the settlement agreement lacks an express statement of what the settlement payment was for we next look to the intent of the payor to determine whether the settlement payment was on account of petitioner husband’s physical injuries or sickness in the settlement agreement wyndham explicitly states that the payment was a full settlement of petitioner husband’s claim however petitioner husband’s claim alleged only violations of the tcpa it did not allege a personal physical injury or sickness we observe that the tcpa was enacted to restrict the use of automated calls the tcpa does not provide relief for physical injuries of sickness therefore considering the purpose of the tcpa and the terms in the settlement agreement we find that wyndham did not intend to pay petitioner husband on account of a physical injury or sickness accordingly we conclude that petitioners cannot exclude from income the settlement payment received from wyndham in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
